Citation Nr: 0816444	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  96-19 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for skin disease, claimed 
as residual of herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to February 
1972, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board remanded this appeal in January 1998 for further 
development.  The Board again remanded this matter for 
further development in September 2004, to include scheduling 
a VA examination.  

In its September 2004 remand, the Board requested that the 
veteran be afforded a VA examination to determine the nature 
and etiology of any current skin disease.  The veteran was 
initially scheduled for a VA examination in conjunction with 
the remand but that the examination was subsequently 
canceled.  In a May 2006 e mail, an employee of the VAMC 
report that the reason inputted for cancelling the 
examination was that veteran had withdrawn his claim. 

In a June 2006 letter to the veteran, the AMC noted that it 
had been informed by the VAMC that the veteran had withdrawn 
his claim.  The AMC requested that the veteran put this in 
writing.  It noted that unless such writing was received that 
they would assume that the veteran was continuing on with his 
appeal.  To date, no statement of withdrawal has been 
received from the veteran or his representative.  An appeal 
can only be withdrawn by the veteran, or in some cases his 
representative, in writing.  38 C.F.R. § 20.204 (2007).  
Because neither the veteran nor his representative has 
submitted a written statement withdrawing the appeal, it 
remains pending. 

The Board again remanded this matter for further development 
in March 2007.

In a statement submitted to VA in September 2006, the veteran 
made argument with regard to the Board's September 2004 
decision to deny his claim for service connection for post- 
traumatic stress disorder.  In that statement he asked for a 
hearing.  The veteran has not asked for reconsideration of 
the Board's September 2004 decision, and the Board does not 
have jurisdiction over the claim for service connection.  The 
veteran's statement could be construed as a request to reopen 
his claim.  In the March 2007 remand, this matter was 
referred to the RO for appropriate action.   This matter is 
again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.

2.  A current skin disease is not related to an in-service 
disease or injury, including exposure to Agent Orange or 
other herbicides.


CONCLUSION OF LAW

A skin disease was not incurred in or aggravated by service 
and is not related to a service connected disease or 
disability.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b); (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310. 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

In a letter issued in December 2002, the RO notified the 
veteran of the evidence needed to substantiate his claims for 
service connection.  This letter and a November 2004 letter 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element, the November 2004 VCAA 
letter contained a notation that the veteran should let VA 
know if there was any other evidence or information that 
would support his claim.  This statement served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claims on appeal.

The United States Court of Appeals for Veterans Claims 
(Court)has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran has substantiated his status as a veteran and the 
second and third elements of Dingess notice are satisfied by 
the December 2002 and November 2004 letters.  However, the 
veteran did not receive notice about the evidence needed to 
establish a rating or notice regarding an effective date 
until a June 2006 letter.  VCAA notice should be provided 
prior to the initial adjudication of the claim.  Pelegrini 
II.  The timing deficiency in the VCAA letters was cured by 
readjudication in supplemental statements of the case issued 
after the notice was provided.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2008).

Thus, all required notice was given.

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

VA has obtained all records of treatment reported by the 
veteran; including service medical records and private 
medical records.

The veteran underwent a VA examination in September 1980 and 
August 1996.  As noted above, in its September 2004 remand, 
the Board requested that the veteran be afforded a VA 
examination to determine the nature and etiology of any 
current skin disease.  The veteran was initially scheduled 
for a VA examination in conjunction with the remand but that 
the examination was subsequently canceled by the VA Medical 
Center requested to conduct the examination.

In its March 2007 remand, the Board requested that the 
veteran again be afforded a VA examination. 

Initially, the examination was scheduled for April 2007.  
However, the veteran did not report for that examination.  
The veteran was again scheduled for an examination in July 
2007 at the Tampa, Florida VA Medical Center (VAMC).  
However, this examination was cancelled as it was noted that 
the veteran was banned from this facility.  The veteran was 
then scheduled for a VA examination in August 2007 at the Bay 
Pines, Florida VAMC.  However he did not report for this 
examination.  He did not give any reason for his failure to 
report, and did not request that the examination be 
rescheduled.

In a letter dated August 2007, VA informed the veteran that 
in order to be rescheduled again for an examination, he 
needed to contact the VAMC call center.  The veteran failed 
to respond to the August 2007 letter.

In an April 2008 post-remand brief, the veteran's 
representative stated that all of the required actions of the 
remand had been taken and the case was now ready for the 
Board's final review and disposition.

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
It is clear from the above, that VA has done its utmost to 
develop the evidence with respect to the veteran's claim.  
Any failure to develop this claim rests with the veteran 
himself.

When a claimant fails without good cause to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2007).  

There is no further action to be undertaken to comply with 
the provisions of the VCAA and the implementing regulations.  
38 U.S.C.A. §5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a), however, will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2007).  
Note 2 that follows provides that for purposes of this 
section, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  Id.

The diseases listed at 38 C.F.R. § 3.309(e) shall be service 
connected if they manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, shall have become manifest to a degree of 10 percent 
or more within one year after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In September 1969 the veteran presented with complaints of a 
minor skin burn on his right arm.  

In July 1971 the veteran presented with complaints of a rash 
on his face.

The veteran's January 1972 separation examination was 
negative for a skin condition.

In an August 1991 statement, the veteran reported that he had 
experienced recurring skin problems/rash which had come and 
gone since his time in Vietnam.

In August 1996 the veteran underwent a VA examination for his 
skin.  The examiner noted that the veteran had a history of 
lesions on his back, upper arms and buttocks.  The veteran 
reported that the rash could be everywhere and it was worse 
in the summer.  His stated that his skin disorder began as 
little red papules and became pustular.  They progressed and 
became excoriated, ulcerated and then eschar, scarring over.  
The diagnosis was apparent folliculitis.  

Also in August 1996, the veteran underwent a VA general 
medical examination.  The examiner noted that the veteran had 
multiple lesions over his back and buttocks which appeared to 
be more of a folliculitis.  

In September 2004 the veteran presented to the VAMC with a 
request for Benadryl as he had itching involving his face and 
hips with no rash noted.  

An October 2004 treatment note from the VAMC reported that 
the veteran had been prescribed Clotrimazole topical cream 
for a fungal infection.

Analysis

The veteran asserts that his skin condition is the result of 
exposure to Agent Orange in Vietnam.   

The veteran served in Vietnam.  Exposure to Agent Orange or 
other herbicide agents is thus presumed. 

However, the list of diseases that may be presumed to have 
resulted from exposure to herbicide agents does not include 
the veteran's diagnosed folliculitis.  38 C.F.R. § 3.309(e).  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).

Thus, the veteran is not entitled to presumptive service 
connection for under 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e).

Failure to establish presumptive service connection based on 
herbicide exposure does not preclude the veteran from 
establishing direct service connection.  Stefl v. Nicholson, 
21 Vet App 120 (2007); see also Combee v. Brown, 34 F. 3d 
1039 (Fed. Cir. 1994). 

With regard to the three elements of service connection, the 
veteran has a current diagnosis of folliculitis.  The 
requirement that there be a current disability is thus 
satisfied. 

The veteran's service medical records show that he had 
complaints and treatments for a skin burn and a skin rash 
during active duty.

The veteran has on occasion reported a continuity of 
symptomatology, but the service medical records show no skin 
diseases at the time of his separation examination.  
Additionally, folliculitis was not diagnosed until August 
1996, which was many years after discharge from service.  

As a lay person, the veteran is not competent to render an 
opinion that the skin condition is related to an injury or 
disease in service.  Grottveit v. Brown, supra;  Espiritu v. 
Derwinski, supra.  

There is no competent opinion linking the current disability 
to service.  The preponderance of the evidence is, therefore, 
against the claim for entitlement to service connection on a 
direct basis.

The weight of the evidence is against a grant of service 
connection.  As such, the benefit of the doubt rule is not 
for application and the claim is denied.  See 38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for skin disease, claimed 
as residual of herbicide exposure is denied. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


